 Case: 1:18-cv-07686 Document #: 393-1 Filed: 02/26/20 Page 1 of 4 PageID #:4279




                 UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash
                                                Lead Case: 1:18-cv-07686
WILSON SANDI, as Personal                       Original Case No.: 1:19-cv-02074
Representative of the Estate of DEDE
ANGGRAINI, and as next friend of her
minor children A.A.J.S., and A.A.J.S.,          Hon. Thomas M. Durkin

                           Plaintiffs,
         v.
THE BOEING COMPANY,
                  Defendant.



  DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF THE JOINT
 MOTION FOR DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE AND
               APPROVAL OF MINOR SETTLEMENTS

I, BRIAN S. KABATECK, do hereby DECLARE as follows:

                                   BACKGROUND

  1. I am lead counsel of record for the above captioned plaintiffs. I am licensed to

     practice in the State of California and have been admitted pro hac vice in this case.

  2. This declaration is made in support of the Joint Motion for Dismissal of Plaintiffs'

     Claims with Prejudice and Approval of Minor Settlements.

  3. I have had extensive experience in representing members of families surviving

     victims of fatal accidents and catastrophic personal injury, including numerous

     minors. I believe the settlement amounts listed below are fair and reasonable for

     all plaintiffs in this family including the minors.


                                            1
Case: 1:18-cv-07686 Document #: 393-1 Filed: 02/26/20 Page 2 of 4 PageID #:4280




 4. Decedent DEDE ANGGRAINI was 39 years old when she died in this crash.

 5. She is survived by:

        a. Husband: WILSON SANDI, age             years old;

        b. Minor daughter:                                                (A.A.J.S.), is

             Decedent's natural daughter. She resides with her father WILSON SANDI.

             She is presently   -years-old;

        c. Minor daughter:                                                (A.A.J.S.), is

             Decedent's natural daughter. She resides with her father WILSON SANDI.

             She is presently   -years-old;

        d. Father: ZULKIFLI NUR’IN, age           years old;

        e. Mother: ROHANI, age         years old.

                                       SETTLEMENT

 6. This settlement resolves all claims of all Plaintiffs against all potentially liable

    parties;

 7. Settlement for all Plaintiffs is in the gross amount of $          . The settlement

    funds are to be disbursed as follows:

        a. WILSON SANDI (husband)                                  $

        b.                                                         $

             (minor daughter)

        c.                                                         $


                                              2
Case: 1:18-cv-07686 Document #: 393-1 Filed: 02/26/20 Page 3 of 4 PageID #:4281




           (minor daughter)

        d. ZULKIFLI NUR’IN (dependent father)                             $

        e. ROHANI (dependent mother)                                      $

 8. Attorneys’ Fees are    % of the total settlement, which is $              .

                              MINOR SETTLEMENT

 9. This settlement resolves all claims of all minors against all potentially liable

    parties;

 10. Settlement is NOT for policy limits, which are not at issue;

 11. Each of these two minor plaintiffs’ settlements are for the same $           . Each

    are being charged the same $              (   %).

 12. Thus, each of the minors’ individual numbers are identical as follows:

    a. TOTAL settlement to each MINOR:                  $

    b. Attorneys’ Fees to each MINOR:                   $

    c. No costs charged to MINORS:                      $

    d. Net Proceeds:                                    $

 13. The settlement funds for the minor plaintiffs shall be deposited into government

    guaranteed accounts with Atlantic Union Bank, an FDIC insured financial

    institution.

 14. Attorney MICHAEL INDRAJANA of the U.S. law firm INDRAJANA LAW

    GROUP, who has been co-counsel with Kabateck LLP since the beginning of the


                                          3
  Case: 1:18-cv-07686 Document #: 393-1 Filed: 02/26/20 Page 4 of 4 PageID #:4282




       matter, knows all of the families and has met them personally, and who is fluent

       in Indonesian, is appointed trustee of the blocked accounts or annuities, opened

       for the benefit of the minor plaintiffs,                                         and

                                            .

   15. No funds may be withdrawn from said blocked account(s) prior to the minor

       reaching 18 years of age without further order of the court. Trustee may transfer

       said funds into different types of deposits or annuities without further order of the

       court so long as the funds remain in government guaranteed accounts within

       Atlantic Union Bank, an FDIC insured financial institution, until the minor

       plaintiff reaches 18 years of age.

   16. When a minor reaches 18 years of age, the trustee shall transmit the funds to said

       minor plaintiff without further order of the court.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge or belief based on reliable information.

       DATED this 23rd day of February, 2020, at Los Angeles California.




                                                         /s/ Brian S. Kabateck
                                                    ______________________________
                                                    BRIAN S. KABATECK (CA BAR 152054)
                                                    Attorney for Plaintiffs




                                                4
